DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0124561 to Faccin et al. (hereinafter Faccin) in view of US Pub. 2019/0261157 to Ramle et al. (hereinafter Ramle).

In regard claim 1, Faccin teaches or discloses a method implemented in a terminal device (see Fig. 1) and comprising:
receiving, from a control plane function entity during establishment of a first packet data network (PDN) connection in a fourth generation (4G) network, single network slice selection assistance information (S-NSSAI) corresponding to the first PDN connection (see paragraphs [0033], [0040], [0150], [0152], [0156], [0157], and [0160], enhance the UE functionality to maintain the mapping between active packet data network (PDN) connections and the corresponding S-NSSAI when the UE moves to the EPC or when new PDN connections are created while the UE is in the EPC. UE may receive the corresponding NSSAI in a Protocol Configuration Option (PCO) field in response to a new PDN connection being created while the UE is in the EPC). When the UE moves from the EPC to the 5GC (e.g., for single registration UE this applies to idle mode mobility and to MME-AMF interface handover; for dual-radio UE this applies to the registration performed in the 5GC when the UE is connected to the EPC, either ahead of the UE moving the PDN connections, or when the UE triggers the mobility of the first PDN connection to the 5GS), the UE may provide the mapping of S-NSSAIs to PDU session IDs, and possibly the mapping of PDU session IDs to the related DNN, to the 5GC in NAS mobility management messages (e.g. Registration Request) in addition to the Requested NSSAI), and a public land mobile operator network (PLMN) identifier (ID) (see paragraphs [0073], [0083], [0102], and [0116], the DCN-ID can be assigned to the UE by the serving PLMN and can be stored in the UE per PLMN ID), wherein the PLMN ID indicates that the S-NSSAI is a home PLMN S-NSSAI corresponding to the first PDN connection (see paragraphs [0083], [0102], and [0116], the S-NSSAI can have standard values or PLMN-specific values. S-NSSAIs with PLMN-specific values are associated to the PLMN ID of the PLMN that assigns it. An S-NSSAI shall not be used by the UE in access stratum procedures in any PLMN other than the one to which the S-NSSAI is associated);
sending a registration request to an access and mobility management function entity deployed in a fifth generation (5G) network when moving to a coverage area of the 5G network (see paragraphs [0085], [0102], and [0160], the NSSAI the UE provides in the Registration Request is verified against the user's subscription data. The NRF returns a list of candidate AMFs; or (h) the AMF, if rerouting to a target serving AMF is necessary, may reroute the Registration Request to a target serving AMF. The UE may provide the mapping of S-NSSAIs to PDU session IDs, and possibly the mapping of PDU session IDs to the related DNN, to the 5GC in NAS mobility management messages (e.g. Registration Request) in addition to the Requested NSSAI), 
wherein the registration request comprises a requested S-NSSAI of the terminal device (see paragraphs [0085], [0100], [0102], and [0160], if an S-NSSAI is marked as default, then the network is expected to serve the UE with the related Network Slice when the UE does not send any valid S-NSSAI to the network in a Registration Request message. Subscription Information for each S-NSSAI may contain multiple DNNs and one default DNN. The NSSAI the UE provides in the Registration Request is verified against the user's subscription data).
Faccin may not explicitly teach or disclose wherein the requested S-NSSAI comprises a visited PLMN S-NSSAI corresponding to the first PDN connection, and wherein the visited PLMN S-NSSAI is mapped to the home PLMN S-NSSAI; and receiving a registration response from the access and mobility management function entity, wherein the registration response includes allowed S-NSSAI of a visited PLMN, and wherein the allowed S-NSSAI indicates a network slice of the visited PLMN that the terminal device is allowed to access.
However, Ramle teaches or discloses wherein the requested S-NSSAI comprises a visited PLMN S-NSSAI corresponding to the first PDN connection (see paragraphs [0022], [0026], [0027], [0028], [0029], and [0030], for the VPLMN to be able to interpret what slices are requested by the UE, there is a need in the VPLMN to have a mapping or association between a requested S-NSSAI and the S-NSSAI to be used in the visited PLMN (vS-NSSAI)), and wherein the visited PLMN S-NSSAI is mapped to the home PLMN S-NSSAI (see paragraph [0027], thus, for the VPLMN to be able to interpret what slices are requested by the UE, there is a need in the VPLMN to have a mapping or association between a requested S-NSSAI and the S-NSSAI to be used in the visited PLMN (vS-NSSAI). For home routed traffic there is also a need to have a mapping or association between a requested S-NSSAI and an S-NSSAI to be used in the home PLMN (hS-NSSAI). The latter mapping could be performed either entirely in the VPLMN or with help from the hPLMN (e.g. via an vNSSF to hNSSF interface)); and receiving a registration response from the access and mobility management function entity, wherein the registration response includes allowed S-NSSAI of a visited PLMN, and wherein the allowed S-NSSAI indicates a network slice of the visited PLMN that the terminal device is allowed to access (see Fig. 2, abstract, paragraphs [0077], [0092], and [0101], since the UE had previously been registered in the VPLMN and received registration response message m212 with a list of allowed vS-NSSAI and associated slice indexes, the UE may thereby include in registration message m303 requested S-NSSAI slices that are supported by the VPLMN and the associated slice indexes. The UE receives a registration response message comprising an allowed NSI (a-NSI) and an index value associated with the a-NSI. The UE further includes a receiving module (908) operable to receive a registration response message comprising an allowed NSI (a-NSI) and an index value associated with the a-NSI).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify mechanism to enable interworking between network slicing and evolved packet core connectivity of Faccin by including wherein the requested S-NSSAI comprises a visited PLMN S-NSSAI corresponding to the first PDN connection, and wherein the visited PLMN S-NSSAI is mapped to the home PLMN S-NSSAI; and receiving a registration response from the access and mobility management function entity, wherein the registration response includes allowed S-NSSAI of a visited PLMN, and wherein the allowed S-NSSAI indicates a network slice of the visited PLMN that the terminal device is allowed to access suggested by Rample. This modification would provide to map or associate between a requested 

In regard claims 2 and 13, Faccin may not explicitly teach or disclose the method according to claim 1, further comprising mapping, based on a mapping relationship between the home PLMN S-NSSAI and the visited PLMN S-NSSAI, the home PLMN S-NSSAI to the visited PLMN S-NSSAI.
However, Ramle teaches or discloses mapping, based on a mapping relationship between the home PLMN S-NSSAI and the visited PLMN S-NSSAI, the home PLMN S-NSSAI to the visited PLMN S-NSSAI (see paragraphs [0021], [0027], and [0055], the VPLMN maps the S-NSSAI of HPLMN to a S-NSSAI of VPLMN based on roaming agreement (including mapping to a default S-NSSAI of VPLMN). The selection of slice specific NF instance in VPLMN are done based on the S-NSSAI of VPLMN, and the selection of any slice specific NF instance in HPLMN are based on the S-NSSAI of HPLMN).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify mechanism to enable interworking between network slicing and evolved packet core connectivity of Faccin by including mapping, based on a mapping relationship between the home PLMN S-NSSAI and the visited PLMN S-NSSAI, the home PLMN S-NSSAI to the visited PLMN S-NSSAI suggested by Rample. This modification would provide to map or associate between a requested S-NSSAI and the S-NSSAI to be used I the visited PLMN (vS-NSSAI) and for home routed traffic, to map or associate a request S-SSAI and an S-NSSAI to be used in the home PLMN S-NSSAI). 
In regard claims 3 and 14, Faccin may not explicitly teach or disclose the method according to claim 1, wherein the requested S-NSSAI further comprises at least one of another visited PLMN S-NSSAI corresponding to another PDN connection established in the 4G network or another S-NSSAI requested by the terminal device.
However, Ramle teaches or discloses wherein the requested S-NSSAI further comprises at least one of another visited PLMN S-NSSAI corresponding to another PDN connection established in the 4G network or another S-NSSAI requested by the terminal device (see paragraphs [0022], [0026], [0027], [0028], [0029], [0056], [0057], [0059], [0063], and [0077]).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify mechanism to enable interworking between network slicing and evolved packet core connectivity of Faccin by including wherein the requested S-NSSAI further comprises at least one of another visited PLMN S-NSSAI corresponding to another PDN connection established in the 4G network or another S-NSSAI requested by the terminal device suggested by Rample. This modification would provide to map or associate between a requested S-NSSAI and the S-NSSAI to be used I the visited PLMN (vS-NSSAI) and for home routed traffic, to map or associate a request S-SSAI and an S-NSSAI to be used in the home PLMN S-NSSAI). 

In regard claims 4 and 15, Faccin teaches or discloses the method according to claim 1, wherein the allowed S-NSSAI is based on the requested S-NSSAI, subscribed S-NSSAI, and S-NSSAI supported by the access and mobility management function entity, and wherein the subscribed S-NSSAI comprises S-NSSAI to which the terminal device has subscribed (see paragraphs [0085], [0086], [0094], [0096], [0101], and [0102], the AMF may be allowed to determine whether it can serve the UE, and the following may be performed: The AMF may check whether the AMF can serve all the S-NSSAI(s) from the Requested NSSAI present in the Subscribed S-NSSAIs, or all the S-NSSAI(s) marked as default in the Subscribed S-NSSAIs in case no Requested NSSAI was provided. If this is the case, the AMF may remain the serving AMF for the UE. The Allowed NSSAI may then be composed of the list of S-NSSAI(s) in the Requested NSSAI permitted based on the Subscribed S-NSSAIs, or, if no Requested NSSAI was provided, all the S-NSSAI(s) marked as default in the Subscribed S-NSSAIs (see (C) below for subsequent handling)).

In regard claims 5 and 16, Faccin teaches or discloses the method according to claim 1, wherein the home PLMN S-NSSAI is included in a protocol configuration option (PCO) (see paragraph [0157], in combination with the Configured NSSAI, this may enable the UE to construct the needed Requested NSSAI to support services/applications in the UE. To enable interworking with EPC, the UE may maintain a mapping, for each active PDU session. The UE may receive the corresponding NSSAI in a Protocol Configuration Option (PCO) field in response to a new PDN connection being created while the UE is in the EPC).

In regard claims 6 and 17, Faccin teaches or discloses the method according to claim 1, further comprising indicating, via a protocol configuration option (PCO) and to the control plane function entity, that the first PDN connection supports being subsequently transferred to the 5G network (see paragraph [0157], in combination with the Configured NSSAI, this may enable the UE to construct the needed Requested NSSAI to support services/applications in the UE. To enable interworking with EPC, the UE may maintain a mapping, for each active PDU session. The UE may receive the corresponding NSSAI in a Protocol Configuration Option (PCO) field in response to a new PDN connection being created while the UE is in the EPC).

In regard claims 7 and 18, Faccin teaches or discloses the method according to claim 1, further comprising sending a session establishment request when transferring the first PDN connection to the 5G network, wherein the session establishment request comprises the visited PLMN S-NSSAI (see paragraphs [0140], [0141], [0142], [0150], [0153], and [0154]).

In regard claim 8, Faccin teaches or discloses the method according to claim 7, further comprising determining that the first PDN connection can be transferred to the 5G network (see paragraphs [0140], [0141], [0142], and [0155]).

In regard claims 9 and 20, Faccin teaches or discloses the method according to claim 8, wherein determining that the first PDN connection can be transferred to the 5G network comprises determining that the first PDN connection can be transferred to the 5G network according to the home PLMN S-NSSAI and the allowed S-NSSAI (see paragraphs [0009], [0033], [0085], [0089], [0094], [0106], [0141], and [0142]).

In regard claims 10 and 19, Faccin teaches or discloses the method according to claim 8, wherein the session establishment request further comprises a corresponding data network name (DNN) (see paragraphs [0085], [0114], and [0115]).

In regard claim 11, Faccin teaches or discloses a method implemented in a terminal device and comprising:
receiving, from a control plane function entity during establishment of a first packet data network (PDN) connection in a fourth generation (4G) network, single network slice selection assistance information (S-NSSAI) corresponding to the first PDN connection (see paragraphs [0033], [0040], [0150], [0152], [0156], [0157], and [0160], enhance the UE functionality to maintain the mapping between active packet data network (PDN) connections and the corresponding S-NSSAI when the UE moves to the EPC or when new PDN connections are created while the UE is in the EPC. UE may receive the corresponding NSSAI in a Protocol Configuration Option (PCO) field in response to a new PDN connection being created while the UE is in the EPC). When the UE moves from the EPC to the 5GC (e.g., for single registration UE this applies to idle mode mobility and to MME-AMF interface handover; for dual-radio UE this applies to the registration performed in the 5GC when the UE is connected to the EPC, either ahead of the UE moving the PDN connections, or when the UE triggers the mobility of the first PDN connection to the 5GS), the UE may provide the mapping of S-NSSAIs to PDU session IDs, and possibly the mapping of PDU session IDs to the related DNN, to the 5GC in NAS mobility management messages (e.g. Registration Request) in addition to the Requested NSSAI);
sending a registration request to an access and mobility management function entity deployed in a fifth generation (5G) network when moving to a coverage area of the 5G network (see paragraphs [0085], [0102], and [0160], the NSSAI the UE provides in the Registration Request is verified against the user's subscription data. The NRF returns a list of candidate AMFs; or (h) the AMF, if rerouting to a target serving AMF is necessary, may reroute the Registration Request to a target serving AMF. The UE may provide the mapping of S-NSSAIs to PDU session IDs, and possibly the mapping of PDU session IDs to the related DNN, to the 5GC in NAS mobility management messages (e.g. Registration Request) in addition to the Requested NSSAI), wherein the registration request comprises requested S-NSSAI of the terminal device (see paragraphs [0085], [0100], [0102], and [0160], if an S-NSSAI is marked as default, then the network is expected to serve the UE with the related Network Slice when the UE does not send any valid S-NSSAI to the network in a Registration Request message. Subscription Information for each S-NSSAI may contain multiple DNNs and one default DNN. The NSSAI the UE provides in the Registration Request is verified against the user's subscription data).
Faccin may not explicitly teach or discloses wherein the requested S-NSSAI comprises the S-NSSAI; and receiving a registration response from the access and mobility management function entity, wherein the registration response includes allowed S-NSSAI, and wherein the allowed S-NSSAI indicates a network slice that the terminal device is allowed to access (see paragraphs [0022], [0026], [0027], [0028], [0029], [0030], [0077], [0092], and [0101], for the VPLMN to be able to interpret what slices are requested by the UE, there is a need in the VPLMN to have a mapping or association between a requested S-NSSAI and the S-NSSAI to be used in the visited PLMN (vS-NSSAI). Thus, for the VPLMN to be able to interpret what slices are requested by the UE, there is a need in the VPLMN to have a mapping or association between a requested S-NSSAI and the S-NSSAI to be used in the visited PLMN (vS-NSSAI). For home routed traffic there is also a need to have a mapping or association between a requested S-NSSAI and an S-NSSAI to be used in the home PLMN (hS-NSSAI). The latter mapping could be performed either entirely in the VPLMN or with help from the hPLMN (e.g. via an vNSSF to hNSSF interface). Since the UE had previously been registered in the VPLMN and received registration response message m212 with a list of allowed vS-NSSAI and associated slice indexes, the UE may thereby include in registration message m303 requested S-NSSAI slices that are supported by the VPLMN and the associated slice indexes. The UE receives a registration response message comprising an allowed NSI (a-NSI) and an index value associated with the a-NSI. The UE further includes a receiving module (908) operable to receive a registration response message comprising an allowed NSI (a-NSI) and an index value associated with the a-NSI).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify mechanism to enable interworking between network slicing and evolved packet core connectivity of Faccin by including wherein the requested S-NSSAI comprises the S-NSSAI; and receiving a registration response from the access and mobility management function entity, wherein the registration response includes allowed S-NSSAI, and wherein the allowed S-NSSAI indicates a network slice that the terminal device is allowed to access suggested by Rample. This modification would provide to map or associate between a requested S-NSSAI and the S-NSSAI to be used I the visited PLMN (vS-NSSAI) and for home routed traffic, to map or associate a request S-SSAI and an S-NSSAI to be used in the home PLMN S-NSSAI). 

In regard claim 12, Faccin teaches or discloses an apparatus (see Fig. 8) comprising:
a processor (see Fig. 8); and 
a memory coupled to the processor and having program instructions stored thereon which, when executed by the processor, cause the apparatus to (see Fig. 8):
enhance the UE functionality to maintain the mapping between active packet data network (PDN) connections and the corresponding S-NSSAI when the UE moves to the EPC or when new PDN connections are created while the UE is in the EPC. UE may receive the corresponding NSSAI in a Protocol Configuration Option (PCO) field in response to a new PDN connection being created while the UE is in the EPC). When the UE moves from the EPC to the 5GC (e.g., for single registration UE this applies to idle mode mobility and to MME-AMF interface handover; for dual-radio UE this applies to the registration performed in the 5GC when the UE is connected to the EPC, either ahead of the UE moving the PDN connections, or when the UE triggers the mobility of the first PDN connection to the 5GS), the UE may provide the mapping of S-NSSAIs to PDU session IDs, and possibly the mapping of PDU session IDs to the related DNN, to the 5GC in NAS mobility management messages (e.g. Registration Request) in addition to the Requested NSSAI) and a public land mobile operator network (PLMN) ID (see paragraphs [0073], [0083], [0102], and [0116], the DCN-ID can be assigned to the UE by the serving PLMN and can be stored in the UE per PLMN ID), wherein the PLMN ID indicates that the S- NSSAI is a home PLMN S-NSSAI corresponding to the first PDN connection (see paragraphs [0083], [0102], and [0116], the S-NSSAI can have standard values or PLMN-specific values. S-NSSAIs with PLMN-specific values are associated to the PLMN ID of the PLMN that assigns it. An S-NSSAI shall not be used by the UE in access stratum procedures in any PLMN other than the one to which the S-NSSAI is associated);
the NSSAI the UE provides in the Registration Request is verified against the user's subscription data. The NRF returns a list of candidate AMFs; or (h) the AMF, if rerouting to a target serving AMF is necessary, may reroute the Registration Request to a target serving AMF. The UE may provide the mapping of S-NSSAIs to PDU session IDs, and possibly the mapping of PDU session IDs to the related DNN, to the 5GC in NAS mobility management messages (e.g. Registration Request) in addition to the Requested NSSAI), wherein the registration request comprises a requested S-NSSAI of the apparatus (see paragraphs [0085], [0100], [0102], and [0160], if an S-NSSAI is marked as default, then the network is expected to serve the UE with the related Network Slice when the UE does not send any valid S-NSSAI to the network in a Registration Request message. Subscription Information for each S-NSSAI may contain multiple DNNs and one default DNN. The NSSAI the UE provides in the Registration Request is verified against the user's subscription data).
Faccin may not explicitly teach or disclose wherein the requested S-NSSAI comprises a visited PLMN S-NSSAI corresponding to the first PDN connection, and wherein the visited PLMN S-NSSAI is mapped to the home PLMN S-NSSAI; and receive a registration response from the access and mobility management function entity, wherein the registration response includes an allowed S-NSSAI of a visited PLMN, and wherein the allowed S-NSSAI indicates a network slice of the visited PLMN that the apparatus is allowed to access.
However, Ramle teaches or discloses wherein the requested S-NSSAI comprises a visited PLMN S-NSSAI corresponding to the first PDN connection (see paragraphs [0022], [0026], for the VPLMN to be able to interpret what slices are requested by the UE, there is a need in the VPLMN to have a mapping or association between a requested S-NSSAI and the S-NSSAI to be used in the visited PLMN (vS-NSSAI)), and wherein the visited PLMN S-NSSAI is mapped to the home PLMN S-NSSAI (see paragraph [0027], thus, for the VPLMN to be able to interpret what slices are requested by the UE, there is a need in the VPLMN to have a mapping or association between a requested S-NSSAI and the S-NSSAI to be used in the visited PLMN (vS-NSSAI). For home routed traffic there is also a need to have a mapping or association between a requested S-NSSAI and an S-NSSAI to be used in the home PLMN (hS-NSSAI). The latter mapping could be performed either entirely in the VPLMN or with help from the hPLMN (e.g. via an vNSSF to hNSSF interface)); and receiving a registration response from the access and mobility management function entity, wherein the registration response includes allowed S-NSSAI of a visited PLMN, and wherein the allowed S-NSSAI indicates a network slice of the visited PLMN that the terminal device is allowed to access (see Fig. 2, abstract, paragraphs [0077], [0092], and [0101], since the UE had previously been registered in the VPLMN and received registration response message m212 with a list of allowed vS-NSSAI and associated slice indexes, the UE may thereby include in registration message m303 requested S-NSSAI slices that are supported by the VPLMN and the associated slice indexes. The UE receives a registration response message comprising an allowed NSI (a-NSI) and an index value associated with the a-NSI. The UE further includes a receiving module (908) operable to receive a registration response message comprising an allowed NSI (a-NSI) and an index value associated with the a-NSI).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify mechanism to enable interworking between network slicing 

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 03/23/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476